Exhibit 10.1
 
[logo.jpg]
One Technology Drive / P.O. Box 188 / Rogers, CT 06263-0188 / 860.774.9605 /
Fax: 860.779.5509
May 9, 2014

 
David Mathieson
12015 E Ironwood Drive
Scottsdale AZ  85259-5103



Dear David:
 
It is a pleasure to confirm Rogers' offer of employment to you for the Vice
President and Chief Financial Officer position.  This offer is contingent upon
passing our pre-employment drug and background screens.  The information for the
drug screen is enclosed.  Upon acceptance, please bring the form as well as
photo identification to one of the sites listed (see enclosure) as soon as
possible.


By Company policy, your employment would be based upon the following terms,
policies, and practices:


 
1.   The compensation package for this position is as follows and is subject to
the usual payroll deductions such as income tax and Social Security:



 
●
Your starting salary will be $360,000 per year, which is paid at a bi-weekly
rate of $13,846.16. Your first performance and salary review will be in March
2015.



 
●
Effective for the 2014 fiscal year, you are eligible for the Annual Incentive
Award program (AICP) with a target of 55% of your base salary. Depending on
actual performance against predetermined company performance metrics, your
actual AICP award payout can be as high as 200% of your target
incentive.  Actual awards are prorated according to start date.  Please refer to
the enclosed AICP brochure for further details explaining AICP.



 
●
You will receive a special new hire stock grant of restricted stock units with
an initial grant value of $300,000. split as follows:

 
o
50% in Time-Based Restricted Stock Units – (three year ratable vesting)

 
o
50% Performance-Based Restricted Stock Units – (three year performance period)

 
§
Three year total shareholder return (TSR) 60% weighting

 
§
Three year return on invested capital (ROIC) 40% weighting
Both of these measures are compared to a specified group of peer companies

 
 
 

--------------------------------------------------------------------------------

 
 
The total number of stock units will be based according to the average closing
stock price for the 30 days prior to your start date.




 
●
Additionally, you will be eligible for the 2015 annual long-term incentive
grant.  This grant would be comprised of time based restricted stock units and
performance based stock units. The grant value and subsequent number of shares
or units you would receive are determined in 2015 and presented to the Board of
Directors’ Compensation & Organization Committee for review and approval.



2.
We will provide a flexible benefits package that presently contains choices in
medical and dental insurance, flexible spending accounts, vision care and life
insurance.  In addition, we also provide salary continuation for short-term
disability, long-term disability insurance, vacation and holiday pay, a 401(k)
plan (Rogers Employee Savings and Investment Plan) with a Company-matching
contribution, Employee Stock Purchase Plan, and tuition reimbursement.  We have
enclosed information describing these programs. Additionally, prior to your
start date you will be receiving an email from ‘Rogers Welcomes You.’  This
email will provide information and forms to assist you in your on-boarding
process; please take some time to review it prior to your first day. As with
other organizations, our benefits package may change from time to time.  As this
occurs, we inform employees as quickly as practical.  If you have any questions
regarding benefits please contact Sara Dionne, Director, Human Resources, at
860-779-4055.



3.
As a condition of employment, you will be asked to sign an agreement regarding
confidentiality of trade secrets and confidential business information
(Employment, Invention, Confidentiality and Non-Compete Agreement).  This
document is enclosed for your review and will have to be signed at the time you
start work with Rogers.



4.
Your employment is “at will” and it is Rogers' policy not to enter into
employment contracts.  Verbal representations by Rogers' managers and
supervisors do not create a binding agreement.  If a contractual employment
relationship were to be established, it must be in writing and signed by the
Company President.



5.
You will be provided with an Officer Special Severance Agreement which provides
certain benefits in the event that either Rogers (or its successor) terminates
your employment without “Cause” or you resign due to “Constructive Termination”
during the two year period beginning on the date of a “Change in Control,” as
such terms are defined in the Officer Special Severance Agreement.  Please note
that the treatment of equity awards issued by Rogers upon a Change in Control is
described in the Officer Special Severance Agreement.  The enhanced severance
benefits under your Change in Control agreement are in lieu of the severance
benefits you would be entitled under any other severance arrangements prior to a
Change in Control.  The details of these severance provisions will be further
described in Agreement that you will receive under separate cover.

 
 
 

--------------------------------------------------------------------------------

 
 
[letterpg3.jpg]
 
 
 
 